--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Letter Of Intent






August 9, 2010




Mr. Jerry Booth
President
Fresh Traffic Group




Re:
Letter of Intent to enter into a definitive Share Purchase Agreement between
Estate Coffee Holdings Corp (“ECHD”), Fresh Traffic Group (“FTG”), and the
shareholders of Fresh Traffic Group for the purchase of 100% of the issued and
outstanding common stock of FTG.





Dear Mr. Booth,


This Letter of Intent (“LOI”) sets forth our mutual understanding regarding the
purchase of approximately 100 common shares of FTG from all of its existing
shareholders, which shall constitute 100% of the issued and outstanding shares
of FTG. The purchase price for the FTG shares shall be the issuance of 4,000,000
common shares of ECHD. This transaction will be subject to the execution of a
definitive Share Purchase Agreement (the “SPA”) containing appropriate
representations and warranties, as well as customary covenants, indemnification,
and conditions in form and substance satisfactory to FTG, FTG’s shareholders,
ECHD and their respective counsels. The SPA will provide in pertinent part as
follows:
 
 
1.  
Closing / Due Diligence

a.  
This LOI is to be signed by the parties no later than the close of business on
Monday, August 16, 2010.

b.  
The SPA is to be completed and signed by the parties on or before Friday,
September 17, 2010. In no event shall the closing date of the SPA (“SPA Closing
Date”) be later than Thursday, September 30, 2010, unless an extension is
reasonably necessary to complete the closing, or by mutual consent of the
parties.



2.  
Stock to be Purchased and Purchase Price

a.  
ECHD shall acquire from the existing shareholders of FTG all issued and
outstanding shares of FTG, or approximately 100 common shares of FTG.

b.  
The purchase price for the FTG shares shall be by way of the issuance of
4,000,000 shares of common stock of ECHD to the existing shareholders of FTG, in
such manner and quantity as shall be provided by FTG prior to the SPA Closing
Date.  All such shares issued shall be restricted according to applicable
regulations.


 
1

--------------------------------------------------------------------------------

 

c.  
There shall be 30,100,000 ECHD shares issued and outstanding, of which
26,100,000 shall be held by the current shareholders of ECHD together with
4,000,000 newly issued shares pursuant to the SPA. 100% of the issued and
outstanding shares of FTG will be held by ECHD or a subsidiary of ECHD.



3.  
Representations and Warranties of ECHD

a.  
ECHD is a corporation, duly incorporated and existing in the state of Nevada.

b.  
ECHD is presently quoted on the Over the Counter Bulletin Board.

c.  
ECHD has now, and will have at the SPA Closing Date, all requisite legal and
corporate power and authority to enter into and perform its obligations under
the SPA.

d.  
There are currently a total of 26,100,000 shares of common stock of ECHD issued
and outstanding, and there shall be a total of 30,100,000 shares of common stock
issued and outstanding as of the closing of the acquisition of FTG.

e.  
ECHD is a reporting issuer, reporting to the U.S. Securities and Exchange
Commission (“SEC”), and all assets and liabilities are disclosed in its recent
financial statements as filed with the SEC. FTG acknowledges receipt of latest
quarterly and annual reports filed.

f.  
Prior to the SPA Closing Date, there will be no negative material change in the
financial condition of ECHD.

g.  
To the best of ECHD’s knowledge, it is not involved in any pending litigation or
government investigation except as disclosed in its SEC filings.

h.  
As of the SPA Closing Date; ECHD shall be in good standing in its domicile of
incorporation, as represented by a certificate therefrom.

i.  
ECHD has complied with all laws in connection with its formation, issuance of
securities, organization, capitalization, and operations.

j.  
ECHD has not breached any agreement to which it has been a party, except as
disclosed in its SEC filings.

k.  
All corporate documents of ECHD are to be made available to management of FTG
for review prior to the Closing Date.

l.  
The entry into and closing of the SPA will not violate or breach any contract,
agreement, or commitment to which ECHD or its Stockholders are a party.

m.  
ECHD warrants that their statement as to classes and amounts of stock issued and
outstanding is correct and shall be correct as of the date of closing.

n.  
All information relating to or concerning ECHD as set forth in the SPA or as
provided to FTG in writing or orally by senior management of ECHD in connection
with the transactions contemplated hereby is and shall be true and correct in
all material respects and ECHD has not omitted to state any material fact
necessary in order to make the statements made herein or therein, nor have any
such statements been misleading in any way.  No event or circumstance known to
ECHD to have occurred or exist with respect to ECHD or its business, properties,
prospects, operations, or financial conditions, which has not been disclosed.


 
2

--------------------------------------------------------------------------------

 

o.  
The minute books of ECHD are maintained by ECHD and contain accurate summary
records of all meetings and written consents to action of ECHD stockholders, the
Board, and all committees, if any, appointed by the Board. The books of accounts
and other financial records and the order books, if any, of the Public Company
accurately and completely reflect all material information purported to be shown
therein in all material respects.



4.  
Representations and Warranties of FTG and the Shareholders of FTG

a.  
FTG is a private, registered company incorporated in Winnipeg, Manitoba.

b.  
Representations by the management of FTG as to the financial condition of FTG
fairly and accurately reflect the financial condition of FTG, as of the date
thereof. There will be no liabilities, either fixed or contingent, except as
disclosed therein.

c.  
There have not been any material changes in the financial position of FTG,
except changes arising in the ordinary course of business. Such changes will in
no event adversely affect the financial condition of FTG.

d.  
FTG is not involved in any pending litigation, claims, governmental
investigations, or proceedings not reflected in its financial statements, or
otherwise disclosed in the writing to the Stockholders. There are no lawsuits,
assessments, investigations, or similar matters, threatened or contemplated
against FTG, its management, or properties in the best knowledge of management.

e.  
As of the date of the SPA Closing Date, FTG will be duly organized, validly
existing, and in good standing under the corporate power to own its property and
to conduct its business in any jurisdiction where so required.

f.  
FTG will file all federal, state, county, and legal income, excise,  property,
and other tax returns, forms, or reports which will be required to be filed by
it, prior to the SPA Closing Date. FTG will pay or make adequate provision for
the payment of all taxes, fees, or assessments that may become due pursuant to
such returns or pursuant to any assessment received.

g.  
FTG has not breached, nor is there any pending or threatened claims or legal
basis for a claim that FTG has breached any of the terms or conditions of any
agreement, contract, or commitment to which it is a party, or is bound, and the
execution and performance hereof will not violate any provision of the
applicable law or any agreement to which FTG is subject.

h.  
FTG confirms it has only one class of capital stock and there will be no
outstanding convertible securities, warrants, options, or commitments of any
nature which may cause authorized but non-issued shares to be issued to any
person.

i.  
At of the date of LOI, and at the SPA Closing Date, FTG has disclosed all
events, conditions, and facts materially affecting the business and the
prospects of the Company. FTG has not now, and will not have at the time of the
SPA Closing Date, withheld disclosure of any such events, conditions, and facts
which management has knowledge of, or has reasonable grounds to know.

j.  
FTG has no existing or threatened liabilities, claims, lawsuits, or basis for
the same with respect to the public, or other persons.


 
3

--------------------------------------------------------------------------------

 
 
5.  
Standstill; Confidentiality

a.  
By executing and returning a copy of this LOI, the parties agree that neither
party, nor their respective representative will (a) take any action whatsoever
to negotiate, promote, encourage, or facilitate (including providing any
information to any third party) any transaction other than the transaction
proposed in this LOI to any party other than is covered by this Agreement, or
(b) disclose the transaction proposed in this LOI or any of its terms to any
party other than on a strictly need-to-know basis.



6.  
Expenses

a.  
All expenses connected with the review and execution of the documents shall be
at the expense of the party directly incurring the expense, including
consulting, investment banking, legal, accounting, or other such fees as may be
incurred in conjunction with the transaction.



7.  
Share Purchase Agreement; Termination

a.  
This LOI shall not constitute a binding contract between the parties, but
purports to set forth their present intent with respect to the terms proposed to
be incorporated in the SPA.



8.  
Press Releases; Miscellaneous

a.  
The parties agree that any press release or other announcement announcing the
transaction will only be made upon their joint approval up until the SPA Closing
Date.

b.  
This LOI shall be governed by and construed in accordance with the laws of the
State of Nevada.



9.  
Name/symbol change

a.  
The parties agree that after the closing of this transaction ECHD shall make
application to the respective regulatory authorities to change the name of ECHD
to such name as may be agreed upon between the parties and as a result of such
name change, the regulatory authorities may change the trading symbol of ECHD to
such trading symbol as they may determine.



<< Remainder of page intentionally left blank >>


 
4

--------------------------------------------------------------------------------

 

Please indicate your acceptance and approval of this letter by signing and
dating below, and by returning a copy of this executed LOI.



 
__________________________
Errol Gillespie
President


 
Accepted and Agreed to:






By:           ________________________
           Jerry Booth
Fresh Traffic Group
           President


Date:           






Shareholder acceptance






By:           ________________________
           Jerry Booth


Date:           






By:           ________________________
           Kim Lewis


Date:           



 
5

--------------------------------------------------------------------------------

 
